COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


JORGE HUMBERTO ZARAGOZA                         §
FUENTES,                                                          No. 08-16-00288-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
V.                                                                 448th District Court
                                                §
PEDRO ZARAGOZA FUENTES,                                         of El Paso County, Texas
RANCHO PRODUCTOR DE LECHE                       §
ZARAGOZA HERMANOS, S.A. DE                                       (TC# 2012-DCV04174)
C.V., AND ZARGEO, INC.,                         §

                              Appellees.        §

                                MEMORANDUM OPINION

       Pending before the Court are two motions to dismiss. The first is a motion filed by

Appellant, Jorge Humberto Zaragoza Fuentes, to dismiss his appeal.           See TEX.R.APP.P.

42.1(a)(1). The Cross-Appellants, Pedro Zaragoza Fuentes and Zargeo, Inc., have also filed a

motion to dismiss their cross-appeal. We grant both motions and dismiss the appeal. Costs of

the appeal are taxed against the party incurring same. See TEX.R.APP.P. 42.1(d).



December 14, 2016
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.